If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 15, 2019
               Plaintiff-Appellee,

v                                                                    No. 345119
                                                                     Kent Circuit Court
HENRY RICHARD HARPER,                                                LC No. 12-006969-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and BORRELLO and BOONSTRA, JJ.

PER CURIAM.

         A jury convicted defendant of first-degree criminal sexual conduct (CSC-I) (victim
under 13, defendant 17 years of age or older), MCL 750.520b(2)(b), and third-degree criminal
sexual conduct (CSC-III) (victim 13 to 15), MCL 750.520d. For reasons that we will explain,
the trial court sentenced defendant on three separate occasions. At issue on this appeal is the trial
court’s sentencing of defendant at the third sentencing (i.e., the second resentencing) proceeding,
as a third-offense habitual offender, MCL 769.11, to 28 to 50 years’ imprisonment for CSC-I to
be served concurrently with 20 to 30 years’ imprisonment for CSC-III, with credit for 2,209 days
served. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       This case has been before us on two earlier appeals. We summarized the facts underlying
defendant’s convictions in our first unpublished opinion:1

              The victims in this case are half-brothers, D.H. and D.A. At the time of
       the sexual assaults, defendant was 40 years old, D.A. was 14 years old, and D.H.
       was 12 years old. Defendant leased property to the victim’s family and, at some


1
 People v Harper, unpublished per curiam opinion of the Court of Appeals, issued June 11,
2015 (Docket No. 319942) (Harper I) at 1, vacated in part and remanded to the trial court by
People v Harper, 498 Mich. 968 (2016).



                                                -1-
       point, defendant obtained approval from the boys’ mother to have D.A. and D.H.
       help him at his home. D.A. and D.H. went to defendant’s house separately, at
       different times, ostensibly to help him. According to D.A., when he went to
       defendant’s house, defendant forced him to urinate in defendant’s mouth, and the
       next morning, when D.A. awoke at defendant’s house, defendant had D.A.’s penis
       in his mouth. When D.H. subsequently went to defendant’s house, he was also
       forced to urinate in defendant’s mouth. D.H. and D.A. told their mother and
       stepfather about the incidents with defendant, and their mother called the police.


       At issue on defendant’s first appeal was the trial court’s original sentencing of defendant,
as a fourth-offense habitual offender, MCL 769.12, to prison terms of 25 to 50 years for the
CSC-I conviction and 20 to 50 years for the CSC-III conviction. The trial court ordered the
sentences to run consecutively, in what it believed complied with MCL 750.520b(3), because it
found that the offenses arose from the same transaction. Defendant appealed his sentences and
conviction, and this Court held that the consecutive sentences imposed by the trial court were
invalid because the offenses did not arise from the same transaction, and that defendant
accordingly was entitled to resentencing. The prosecution sought leave to appeal this Court’s
decision, and our Supreme Court, in lieu of granting leave, vacated the portion of this Court’s
opinion holding that the two assaults were not part of the same transaction. People v Harper,
498 Mich. 968 (2016). It agreed with this Court that the trial court had failed to identify specific
evidence to support consecutive sentencing and remanded to the trial court to either provide a
basis for its conclusion that the two offenses arose from the same transaction or to impose
concurrent sentences. Id.

        On remand, the trial court issued an opinion and order justifying its consecutive
sentencing and resentenced defendant to 22½ years to 50 years for CSC-I to be served
consecutively to 17½ years to 30 years for CSC-III. Defendant again appealed, arguing that
consecutive sentencing was improper because the offenses did not arise from the same
transaction. In our second opinion, another panel of this Court concluded that the consecutive
sentencing was not lawful because, although the offenses occurred on the same day, the assaults
did not arise from the same transaction; therefore, consecutive sentencing was not authorized by
statute.2 We vacated the consecutive sentences and remanded for resentencing consistent with
our opinion.

       At the second resentencing, the trial court assessed defendant an additional 15 points for
Offense Variable (OV) 8 and an additional 25 points for OV 12. These modifications increased
defendant’s OV scores for each offense from 35 to 75 points. As a result, the minimum
sentencing guidelines for defendant’s CSC-I conviction increased from a range of 108 to 270
months, to a range of 135 to 337 months; the guidelines for his CSC-III conviction increased
from a range of 84 to 210 months, to a range of 99 to 240 months. The trial court resentenced
defendant as described.


2
 People v Harper, unpublished per curiam opinion of the Court of Appeals, issued March 15,
2018 (Docket No. 336201) (Harper II).

                                                -2-
       This appeal followed.

                                  II. FULL RESENTENCING

        Defendant argues that the trial court erred by conducting a full resentencing on remand,
rather than merely correcting defendant’s judgment of sentence to reflect that his sentences were
concurrent rather than consecutive. We disagree. We review de novo as a question of law the
scope of a trial court’s powers on remand. Hill v City of Warren (On Remand), 276 Mich. App.
299, 305; 740 NW2d 706 (2007).

         When a sentence is vacated and remanded for resentencing, the case generally is “before
the trial court in a presentence posture, allowing for objection to any part of the new sentence.”
People v Rosenburg, 477 Mich. 1076; 729 NW2d 222 (2007). “The power of the lower court on
remand is to take such action as law and justice may require so long as it is not inconsistent with
the judgment of the appellate court.” People v Fisher, 449 Mich. 441, 446-447; 537 NW2d 577
(1995) (quotation marks and citation omitted). However, “[w]hen an appellate court remands a
case with specific instructions, it is improper for a lower court to exceed the scope of the order.”
People v Russell, 297 Mich. App. 707, 714; 825 NW2d 623 (2012).

        In People v Thomas, 223 Mich. App. 9, 10-11; 566 NW2d 13 (1997), the defendant
appealed after the trial court, realizing it had mistakenly imposed concurrent sentences when
consecutive sentences were required by statute, sua sponte corrected its mistake without
conducting a hearing. The defendant argued, and this Court agreed, that a resentencing hearing
was necessary. Id. This Court stated: “It is axiomatic that conversion of concurrent sentences to
consecutive sentences will have a significant effect on the length of time a defendant will be
incarcerated. At sentencing, the court has the benefit of a presentence report to guide it in its
exercise of sentencing discretion.” Id. at 16. We noted that the trial court would have all the
parties’ information when fashioning a sentence and would be able to consider the effects of the
consecutive sentencing in conjunction with the other material: “Given the significant effect of
converting a prisoner’s concurrent sentences to consecutive sentences, the defendant, as well as
the prosecutor, should have the opportunity to inform the court of its position on this
situation . . . .” Id.

       By contrast, in People v Alexander, 234 Mich. App. 665; 599 NW2d 749 (1999), this
Court held that a full resentencing was not required because “the due process concerns addressed
by the full resentencing in Thomas” were not present. In Alexander, the defendant had
committed a crime in Michigan after escaping from a prison in Louisiana. The trial court
imposed consecutive sentencing under the mistaken belief that it was empowered (and required),
under MCL 768.7a, to order that the defendant’s Michigan prison sentence be served
consecutively to his Louisiana prison sentences. Id. at 678.3 This Court distinguished Thomas



3
  MCL 768.7a(1) permits (and indeed requires) the imposition of a consecutive sentence for a
defendant who commits a crime while incarcerated in Michigan or after having escaped from a
penal or reformatory institution in Michigan. In Alexander, the defendant committed the
offenses for which he was convicted in Michigan after escaping from a Louisiana prison.

                                                -3-
by noting that the defendant’s sentences (in Alexander) only required amendment to correct the
trial court’s mistaken belief about the applicability of MCL 768.7a. Moreover, because the
correction of the error would result in reduced punishment and was not (as in Thomas) carried
out without notice or a hearing, we held that it was “extremely unlikely” that the trial court in
that case would impose a shorter sentence on the defendant if he was given a full resentencing,
and that “a full resentencing would be unnecessary and would waste the resources of the courts.”
Id. at 678.4

        We conclude that Alexander does not compel us to hold that the trial court erred by
conducting a full resentencing. First, although this Court in Alexander declined, in the exercise
of its discretion, to order full resentencing on remand, it did not prohibit doing so whenever a
defendant’s sentences are corrected from consecutive to concurrent. Further, the trial court in
Alexander only sentenced the defendant on one charge, but mistakenly believed it could order
that the start of the defendant’s sentence on that charge could be delayed until he had served his
Louisiana prison time. By contrast, the trial court here heard arguments and concluded that
defendant could be sentenced to consecutive sentences on two CSC charges based on its
conclusion that they arose from the same transaction. That belief may well have informed the
trial court’s choice of sentence length for each offense. See Thomas, 223 Mich. App. at 16
(“When the court is aware that consecutive sentencing is required, it is able to consider the effect
of consecutive sentencing in conjunction with this other information and remarks when
fashioning an appropriate sentence.”). The trial court’s belief was based on “a misconception of
the law” for which “the remedy traditionally employed by this Court” is resentencing. Id. at 12.
We believe that in this case, like in Thomas, “the defendant, as well as the prosecutor,” should
have been given the opportunity to inform the trial court of “any circumstances they believe the
trial court should consider in imposing sentence.” Id. at 16.

        Further, we also note that in defendant’s last appeal before this Court, we vacated
defendant’s sentences and ordered resentencing without specific instructions or prohibitions. A
vacated sentence is one that has been cancelled, nullified, made void, or invalidated. See Black’s
Law Dictionary (9th ed), 1688. Therefore, on remand, there were no existing valid sentences to
consider; instead, this Court returned the case to the trial court in a presentence posture, allowing
the trial court to consider every aspect of defendant’s sentence de novo.5 See Rosenburg, 477
Mich. 1076. Although the trial court was prohibited from taking action inconsistent with this
Court’s previous opinion, see Fisher, 449 Mich. at 446-447, that opinion did not address whether
to hold a full resentencing hearing or the assessment of points for various OVs. Therefore, the


Therefore, the statute authorizing and requiring consecutive sentencing did not apply.
Alexander, 234 Mich. App. at 669.
4
    We note that, unlike in this case, the defendant in Alexander was seeking a full resentencing.
5
  By contrast, in defendant’s initial appeal, we never declared defendant’s sentences “vacated”
but instead noted that “because the consecutive sentencing in this case was not authorized by
statute and we cannot discern from the record whether defendant was appropriately sentenced as
a fourth-habitual offender, we remand for resentencing,” and we ordered the trial court to address
specific issues on remand. Harper I, unpub op at 1, 4-6.

                                                  -4-
trial court’s authority on remand extended to allowing a full rehearing regarding the sentencing
guidelines, and the trial court did not take action inconsistent with this Court’s opinion. See
Rosenburg, 477 Mich. 1076. We accordingly hold that defendant is not entitled to relief on this
issue.

        Defendant also argues that People v Bailey, 310 Mich. App. 703, 726 n 3; 873 NW2d 855
(2015), required the trial court to specify its grounds for imposing longer concurrent sentences
after remand and that it failed to do so in this case. However, the record reflects that the trial
court did, in fact, state grounds for imposing longer concurrent sentences after remand, including
the increased scores for OV 8 and OV 12 and the increased minimum sentence ranges
recommended by the sentencing guidelines.

                                         II. OV SCORING

       Defendant next argues that the prosecution vindictively challenged the scoring of OVs 8
and 12 because defendant was successful in establishing his statutory right to concurrent
sentencing, and that the trial court improperly assessed defendant 25 points for OV 12. We
disagree.

        Defendant failed to raise the issue of prosecutorial vindictiveness before the trial court,
leaving this issue unpreserved. Unpreserved claims of prosecutorial misconduct are reviewed for
plain error affecting substantial rights. People v Parker, 288 Mich. App. 500, 509; 795 NW2d
596 (2010).

        Punishing a person for doing what the law plainly allows him to do is a due-process
violation of the most basic sort. People v Ryan, 451 Mich. 30, 35-36; 545 NW2d 612 (1996).
“Prosecutorial vindictiveness” refers to the prosecution’s punishment of a person for asserting a
statutory or constitutional right in violation of due process. Id. at 36. There are two types of
prosecutorial vindictiveness, presumed and actual. Id. Actual vindictiveness is found only when
“objective evidence of an expressed hostility or threat suggests that the defendant was
deliberately penalized for his exercise of a procedural, statutory, or constitutional right,” and it is
the defendant’s burden to affirmatively establish actual vindictiveness. Id. Presumptive
prosecutorial vindictiveness has been found in cases where action detrimental to the defendant
was taken after the exercise of a legal right despite a lack of explicit threats or hostility. United
States v Goodwin, 457 U.S. 368, 373; 102 S. Ct. 2485; 73 L. Ed. 2d 74 (1982). To prove
presumptive prosecutorial vindictiveness, a defendant must show a reasonable likelihood of
vindictiveness. Id.

        In this case, defendant does not argue that the prosecution overtly threatened to penalize
him for asserting his rights in appealing his sentences. See Ryan, 451 Mich. at 36. Further, we
conclude on this record that there is not a reasonable likelihood that the prosecution’s actions in
requesting that the trial court score OVs 8 and 12 on resentencing were intended to punish the
defendant for asserting his rights. There is no evidence that defendant was punished for asserting
his statutory right to concurrent sentencing. Defendant has made no legal or factual argument as
to why the prosecution’s challenge to the scoring of the OVs at the second resentencing was
vindictive, other than pointing out that he in fact received longer (although concurrent) sentences
on resentencing based, at least in part, on the prosecution’s assertion that OVs 8 and 12 had been
incorrectly scored. The record reflects that the prosecution admitted that its failure to argue for
                                                 -5-
the assessment of points for OV 8 and OV 12 was an oversight at the prior sentencings, which
failure the prosecution now wished to correct. We conclude that defendant has failed to carry his
burden of demonstrating prosecutorial vindictiveness and, therefore, that the trial court did not
plainly err by altering defendant’s scores for OVs 8 and 12. See Parker, 288 Mich. App. at 509.

        Finally, defendant argues that he was improperly assessed 25 points for OV 12.6 Again,
we disagree. Defendant objected to the trial court’s assessment at resentencing on the ground
that the purported “contemporaneous felonious acts” were in fact subsumed by the charged
offenses; this issue is therefore preserved.

        For preserved sentencing guideline scoring errors, “the trial court’s findings of fact are
reviewed for clear error and must be supported by a preponderance of the evidence.” People v
McChester, 310 Mich. App. 354, 358; 873 NW2d 646 (2015). “Clear error is present when the
reviewing court is left with a definite and firm conviction that an error occurred.” Id. (quotation
marks and citation omitted). Preponderance of the evidence means that the evidence, “when
weighed with that opposed to it, has more convincing force and the greater probability of truth.”
People v Cross, 281 Mich. App. 737, 740; 760 NW2d 314 (2008). However, “[w]hether the facts,
as found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the application
of the facts to the law, is a question of statutory interpretation, which an appellate court reviews
de novo.” People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). A scoring error that
affects the guidelines range requires resentencing. People v Francisco, 474 Mich. 82, 92; 711
NW2d 44 (2006).

          MCL 777.42 governs OV 12, and provides in relevant part:

                 (1) Offense variable 12 is contemporaneous felonious criminal acts. Score
          offense variable 12 by determining which of the following apply and by assigning
          the number of points attributable to the one that has the highest number of points:

                 (a) Three or more contemporaneous felonious criminal acts involving
          crimes against a person were committed ................................................. 25 points

                                                           * * *

                 (d) One contemporaneous felonious criminal act involving a crime against
          a person was committed ............................................................................ 5 points

       A felonious criminal act is contemporaneous if the act occurred within 24 hours of the
sentencing offense and it has not resulted, and will not result, in a separate conviction.
MCL 777.42(2)(a); People v Light, 290 Mich. App. 717, 722; 803 NW2d 720 (2010). It must be a
separate act from the behavior that established the sentencing offense. Light, 290 Mich. App. at
723.




6
    Defendant makes no challenge to the validity of the trial court’s assessment of points for OV 8.

                                                              -6-
        Defendant was assigned 25 points for committing “three or more contemporaneous
felonious criminal acts,” but he argues that two of the three acts that were counted toward the
assignment of points were subsumed in the charges of which he was convicted and that,
therefore, they could not also be counted in scoring OV 12. Specifically, defendant argues, the
acts of accosting or soliciting each minor victim could not be used to assess points under OV 12
because they were subsumed under the completed CSC-I and CSC-III. Defendant contends that
he should have at most been assessed 5 points for one contemporaneous felonious criminal act.

        We are not persuaded. Defendant’s CSC-I and CSC-III convictions did not include the
additional acts that defendant took to accost, entice, or solicit his victims, but were based solely
upon his sexual penetration of the victims and their ages. See MCL 750.520b(2)(b); 750.520d.
The record reflects that defendant also lured the victims to his home under the guise of asking
their parents if the victims could work around his house in exchange for money and forced them
to submit to multiple acts of gross indecency (including urinating in his mouth) in addition to the
sexual penetrations. Further, the record reflects that defendant was not charged with at least one
additional sexual penetration (which fact defendant does not challenge on appeal).

        The additional acts performed by defendant in accosting, enticing, or soliciting minors for
immoral purposes and at least one uncharged act of sexual penetration amply support the trial
court’s assessment of 25 points for OV 12. Three or more contemporaneous felonious criminal
acts involving crimes against a person were committed that were separate from the acts
establishing the sentencing offenses. See Light, 290 Mich. App. at 723. Accordingly, the trial
court did not err by assessing defendant 25 points for OV 12. MCL 777.42(1)(a); See
McChester, 310 Mich. App. at 358.

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Stephen L. Borrello
                                                             /s/ Mark T. Boonstra




                                                -7-